DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction 
Claims 1-7 and 9-20 have been examined in this application. Claims 1-7 and 9-20 are amended. Claim 8 is cancelled. This is a Non-Final Office Action in response to Arguments and Amendments filed on 10/6/2020. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the office.
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.



Response to Arguments

In response to the “Interpretation Under 35 U.S.C. 112(f)” section on page 10, the Applicant argues that the amended claim language no longer invokes 112(f). This argument is persuasive. Therefore, the 112(f) section in the office action below has been withdrawn.
 In response to the “Rejections Under 35 U.S.C. 112(b)” section on page 11, the Applicant argues that the amended claim language has overcome the rejections. The original 112(b) rejections have been overcome, but the amended claim language has added additional 112(b) issues. Please see 112(b) section of the office action below.  
In response to the “Rejections Under 35 U.S.C. 101” on p. 12-13, the Applicant argues that the amended claims do not fall within the three enumerated categories of abstract ideas identified by the courts. The Applicant argues on page 12-13 that the recited limitations “indexing bicycle route information … providing a graphic illustrating the cycling route … receiving one or more user ratings” are limitations that explicitly claim a computer function that cannot be performed by the human mind. However, these steps, as drafted, under their broadest reasonable interpretation, cover performance of these limitations in the mind but for the recitation of generic computer elements as provided in the examples in the 101 section below. 

The Applicant further argues in section “C” regarding on pages 15-16 that the claims are similar to Core Wireless and include limitations that similarly improve a user interface for electronic device and is therefore not an abstract idea. However, Core Wireless included a particular manner of summarizing 
In response to the “Rejections Under 35 USC 103” section on pages 16-19 the Applicant argues that the prior art does not disclose the amended claim language of “… retrieving bicycle route information from the route database that is applicable to the cycling route, wherein the bicycle route information comprises a cycling safety rating, proximity to public transportation, and bicycle parking locations  … calculating an overall rating for the cycling route based at least in part on the bicycle route information applicable to the cycling route and the one or more user ratings”-. This argument is persuasive. Therefore, the rejection has been withdrawn. However, upon further review, a new rejection is made in light of newly found prior art reference Peri (US 2011/0137551 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2-7, 9-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1 and for failing to cure the deficiencies listed above. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation referencing a “… wherein the bicycle route information comprises one or more of: … safety ratings …”, the wording is unclear and therefore indefinite because it is unclear whether this rating is referencing the cycling safety rating of the independent claim or an additional safety rating. The limitation is interpreted to be referencing the same safety rating of the independent claim. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to the limitation, “wherein the rating for the cycling route comprises a scenic value indicating a scenic rating for the cycling route based on information received from the one or more members of the social community”, the wording is unclear and therefore indefinite because it is unclear whether the “rating” is referencing the “overall rating” of the independent claim or a different rating. The limitation is interpreted to be referencing the overall rating. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more. Claims 1, 11 and 20 are directed to the abstract idea of a mental process. The limitation step of “indexing bicycle route information stored in a route database, wherein the route database is in electronic communication with a server connected to a network”, drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. That is, other than reciting the data is retrieved from a 
	With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim recites the additional elements of “server” and “database” and further includes the additional elements of a “non-transitory computer readable storage medium” and “processor” in Claims 11 and 20. These elements are recited at a high-level of generality (i.e. as a generic computer memory and database storing information) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the claim recites the additional element of “providing a route graphic illustrating the cycling route to a device comprising a user interface such that a user can view the cycling route on a digital map and select the cycling route by interacting with the user interface”. This additional element appears un-connected to some of the mental process steps, for example calculating an overall 

With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of using a “database”, “server”, “non-transitory computer readable storage medium” and “processor” to store information and make determinations amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. With respect to the limitation “providing bicycle route information stored in a route database to a plurality of users by way of a mobile application”, this limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as detailed in Electric Power Group, additional elements that are used to simply display results do not amount to significantly more than the abstract idea itself.
Claims 2-7, 9-10 and 12-19 are rejected under U.S.C. 101 as being dependent on rejected claims 1 and 11, respectively, and for failing to cure the deficiencies listed above. 
Claims 2 and 12 recite the additional step of “receiving at least a portion of the bicycle route information from the one or more users of the social community”. This is another step directed at a mental process. For example, a person could receive route information from other people and store it in their brain.

Claim 3-7 and 14-18 recite additional details drawn to further specifying the type of information considered when determining a route. These steps just further detail a process that can be performed in a human mind. Specifying the type of information a human may consider does not make the limitation more than the abstract idea of a mental process. 
	With respect to Step 2A, Prong II and Step 2B, these claims do not recite any additional elements. 
Claims 9 and 19 recite the additional step of “receiving a request from a user to generate the cycling route based at least in part on a current location of the user”. This is another step directed at a mental process. For example, a person could mentally receive route rating information from other people and store it in their brain. Similarly, the claim recites the additional step of “wherein the instructions are such that generating the cycling route comprise calculating the cycling route with a beginning position equal to the current location of the user”. This is another step directed at a mental process. For example, a person could mentally generate route information starting at a given location. 
Claim 10 recites the additional step of “receiving a request from a user for a requested cycling route”. This is another step directed at a mental process. For example, a person could mentally receive a routing request. Similarly, the limitation step of “determining a starting point for the requested cycling route based on a current position of the user or a manual input received from the user” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person could mentally determine a starting point based on information received from a user. Similarly, the limitation step of “providing a plurality of potential cycling routes in response to the request for the requested cycling route” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, a person 
Claim 13 recites a limitation adding an element for the system of claim 11. 
 With respect to Step 2A, Prong II, this judicial exception is not practically integrated. The claim limitation adds the step “wherein the instructions further comprise processing signal data received from Global Positioning System (GPS) satellites via a GPS receiver”. However, this additional element does not appear to be utilized to perform any of the claimed steps or have any impact on the output of the claimed limitations. Therefore, because the processed data does not appear to have any impact on the claimed steps, it does not practically integrate the abstract idea. This additional element is only used to generally link the abstract idea to the field of signal processing. If a claim limitation, under its broadest reasonable interpretation covers the performance of the limitation in the mind and the added elements only generally link the behavior to a particular field of use, then the claim falls within the “Mental Processes” grouping of abstract ideas.  These claims are directed to an abstract idea. 
With respect to Step 2B, this additional element only generally links the abstract idea to the field of signal processing. This element does not amount to more than the judicial exception, because as detailed in Bilksi and Flook, additional elements that are merely generally linked to an abstract idea do not amount to more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 4-7, 9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peri (US 2011/0137551 A1) in view of Burton et al. (US 2011/0003665 A1) in further view of Leen et al. (US 8,600,658 B1) in further view of Downey et al. (US 2012/0259541 A1)

As per Claim 1, Peri discloses a method to be implemented by one or more processors, the method comprising:

 indexing bicycle route information stored in a route database, wherein the route database is in electronic communication with a server connected to a network ([0016, 0022, 0027, 0045]; Fig. 1, Fig. 3, Fig. 4 Step 415 Server 135 organizes bike route information in a data structure, such as a table 300. Route information is retrieved from storage 130 (route database) over network 140); 
generating a cycling route from a beginning position to a destination ([0046-0047] Fig. 4 Steps 425 and 430 Routes are generated from a start location (beginning position) to an end location (destination)); 
retrieving bicycle route information from the route database that is applicable to the cycling route, wherein the bicycle route information comprises a safety rating, proximity to services, public transportation information ([0025-0028, 0045-0048]; Fig. 3, Fig. 4 Step 415 Receive route information from storage 130 including information on safety level, proximity to services, information on trains/ferries)   

Peri discloses the above limitations including an embodiment of retrieving route information including ratings for a cycling route, for example in [0022], and an embodiment wherein the route information comprises a safety rating, in [0025], Peri does not explicitly state: the route information includes a cycling safety rating. However, it would have been obvious for the safety rating to apply to cycling route with the motivation being to increase user convenience of bicyclist by providing them with the ability to set preferences and increase flexibility on the variety of constraints provided in route determination as detailed in Peri [0004]. 

While Peri discloses the above limitations including retrieving route information for a cycling route and wherein route information comprises proximity to services and public transportation information Peri does not explicitly disclose: the route information include proximity to public transportation. 

However, Burton et al. teaches: route information includes proximity to public transportation ([0235, 0252, 0259]; Fig. 156 Route information includes accessibility to public transportation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peri to include the above limitations, as detailed in Burton et al. with the motivation being to store relevant workout data for later use and increase a user’s own convenience or allow others to take advantage of their experience and improve community experience as detailed in Burton et al. [0235]. 

Peri discloses the above limitations including retrieving route information for a cycling route and wherein route information comprises the above information, Peri does not explicitly disclose: the route information includes bicycle parking locations

However, Leen teaches: the route information includes bicycle parking locations (2:60-65 Route information comprises information on location of bicycle racks).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peri to include wherein the bicycle route information comprises information on bicycle parking locations, as detailed in Leen et al., with the motivation being to increase user convenience by identifying routes that have favorable conditions for cyclists as detailed in Leen et al. (Summary, 2:60-65). 

Furthermore, Peri discloses: 
providing a route graphic illustrating the cycling route to a device comprising a user interface such that a user can view the cycling route on a digital map ([0021, 0042, 0049-0050]; Fig. 1, Fig. 4 Step 445 Display map of route on a graphic user interface of mobile computing device 110); 

While Peri discloses providing a route graphic on an interface allowing for selections, Peri does not explicitly disclose: selecting the cycling route by interacting with the user interface. 

However, Downey et al. teaches: selecting the cycling route by interacting with the user interface ([0057]; Fig. 1, Fig. 3 Block 310 Select desired route by using touchscreen of mobile device).

Peri to include the above limitations, as detailed in Downey et al., with the motivation being to facilitate navigation to the destination in order to increase user convenience as detailed in Downey et al. [0003]. 

Furthermore, Peri discloses: 
receiving one or more user ratings for the cycling route from one or members of a social community in communication with the network, wherein the one or more user ratings are inputted by way of the user interface ([0035, 0038, 0046]; Fig. 4 Step 420 Receive user preference information input by a user, for example providing grades or scores (ratings), from the user or from a friend); and 
calculating an overall rating for the cycling route based at least in part on the bicycle route information applicable to the cycling route and the one or more user ratings ([0037-0038, 0040, 0048]; Fig. 4 Step 435 Generate a total score (overall rating) for route based on weights created from the route information and user preference information).

As per Claim 2, Peri discloses the method of claim 1, 

Peri does not explicitly disclose: further comprising receiving at least a portion of the bicycle route information from the one or more users of the social community.

However, Burton teaches: further comprising receiving at least a portion of the bicycle route information from the one or more users of the social community ([0275] Route information can be received from a community of users).
	The motivation to combine Peri and Burton is provided in rejection to claim 1.

As per Claim 4, Peri discloses the method of claim 1, 

Peri does not disclose: wherein the overall rating for the cycling route comprises a difficulty rating indicating a level of difficulty for traversing the cycling route on a bicycle.

However, Burton et al. teaches: wherein the overall rating for the cycling route comprises a difficulty rating indicating a level of difficulty for traversing the cycling route on a bicycle ([0235]; Difficulty rating for cycling route is included).
The motivation to combine Peri and Burton et al. is provided in rejection to claim 1. 

As per Claim 5, Peri discloses the method of claim 1, wherein the overall rating for the cycling route comprises a travel time indicating an approximate time to traverse the route ([0025]; Fig. 3, Fig. 4 Steps 415 and 435 Route information including travel time can be weighted and used to calculate a total score).

While Peri discloses the above limitations including an embodiment of retrieving route information including overall ratings for a cycling route, for example in [0022], and an embodiment wherein the route information comprises a time to traverse the route, in [0025], Peri does not explicitly state: the time to traverse the route is the time to traverse a cycling route on bicycle.  However, it would have been obvious for the time to traverse a route to apply to cycling route with the motivation being to increase user convenience of bicyclist by providing them with the ability to set preferences and increase flexibility on the variety of constraints provided in route determination as detailed in Peri [0004]. 

 Claim 6, Peri discloses the method of claim 1, wherein the overall rating for the cycling route comprises a scenic value indicating a scenic rating for the cycling route ([0025]; Fig. 3, Fig. 4 Steps 415 and 435 Route information including scenic value can be weighted and used to calculate a total score)

Peri does not disclose: that the scenic value is based on information received from the one or more members of the social community.

However, Burton et al. teaches: the scenic value is based on information received from the one or more members of the social community ([0235] User ranks aesthetics).
The motivation to combine Peri and Burton et al. is provided in rejection to claim 1. 

As per Claim 7, Peri discloses the method of claim 1, wherein the bicycle route information comprises one or more of: member ratings received from the one or more members of the social community, safety ratings, presence of construction, presence of pedestrian traffic, presence of automobile traffic, presence of cyclist traffic, lighting conditions, exercise level, scenic value, travel time, or public transit access ([0025-0028] Route information includes information on safety, traffic information, scenic property and travel time).

As per Claim 9, Peri discloses the method of claim 1, further comprising: 
receiving a request from a user to generate the cycling route based at least in part on a current location of the user ([0031-0032, 0044]; Fig. 4 Step 410 User may request a route based on start location which may be a current position); 
([0046-0047] Fig. 4 Step 425 and 430 Routes are generated from start location); .

As per Claim 10, Peri discloses the method of claim 1, further comprising: 
receiving a request from a user for a requested cycling route ([0031, 0044]; Fig. 4 Step 410 By inputting start and end locations, a user requests a route);
determining a starting point for the requested cycling route based on a current position of the user or a manual input received from the user ([0031-0032, 0044]; Fig. 4 Step 410 Start location can be input by user operating wireless communication device 110 or through current position detected by GPS); 
providing a plurality of potential cycling routes in response to the request for the requested cycling route ([0049-0050]; Fig. 4 Steps 440 and 445 A plurality of routes are displayed); and 

Peri does not explicitly disclose: 
receiving an indication from the user of a selected cycling route out of the plurality of potential cycling routes.

However, Downey et al. teaches: 
receiving an indication from the user of a selected cycling route out of the plurality of potential cycling routes ([0057]; Fig. 1, Fig. 3 Block 310 and 312 Receive input on touchscreen selecting desired route).
The motivation to combine Peri and Downey et al. is provided in rejection to claim 1. 

 Claim 11, Peri discloses a system comprising one or more processors configurable to execute instructions stored in non-transitory computer readable storage medium, the instructions comprising: 
indexing bicycle route information stored in a route database, wherein the route database is in electronic communication with a server connected to a network ([0016, 0022, 0027, 0045]; Fig. 1, Fig. 3, Fig. 4 Step 415 Server 135 organizes bike route information in a data structure, such as a table 300. Route information is retrieved from storage 130 (route database) over network 140); 
generating a cycling route from a beginning position to a destination ([0046-0047] Fig. 4 Steps 425 and 430 Routes are generated from a start location (beginning position) to an end location (destination)); 
retrieving bicycle route information from the route database that is applicable to the cycling route, wherein the bicycle route information comprises a safety rating, proximity to services, public transportation information ([0025-0028, 0045-0048]; Fig. 3, Fig. 4 Step 415 Receive route information from storage 130 including information on safety level, proximity to services, information on trains/ferries)   

While Peri discloses the above limitations including an embodiment of retrieving route information including ratings for a cycling route, for example in [0022], and an embodiment wherein the route information comprises a safety rating, in [0025], Peri does not explicitly state: the route information includes a cycling safety rating. However, it would have been obvious for the safety rating to apply to cycling route with the motivation being to increase user convenience of bicyclist by providing them with the ability to set preferences and increase flexibility on the variety of constraints provided in route determination as detailed in Peri [0004]. 

Peri discloses the above limitations including retrieving route information for a cycling route and wherein route information comprises proximity to services and public transportation information Peri does not explicitly disclose: the route information include proximity to public transportation. 

However, Burton et al. teaches: route information includes proximity to public transportation ([0235, 0252, 0259]; Fig. 156 Route information includes accessibility to public transportation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peri to include the above limitations, as detailed in Burton et al. with the motivation being to store relevant workout data for later use and increase a user’s own convenience or allow others to take advantage of their experience and improve community experience as detailed in Burton et al. [0235]. 

While Peri discloses the above limitations including retrieving route information for a cycling route and wherein route information comprises the above information, Peri does not explicitly disclose: the route information includes bicycle parking locations

However, Leen teaches: the route information includes bicycle parking locations (2:60-65 Route information comprises information on location of bicycle racks).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peri to include wherein the bicycle route information comprises information on bicycle parking locations, as detailed in Leen et al., with the motivation being to increase Leen et al. (Summary, 2:60-65). 

Furthermore, Peri discloses: 
providing a route graphic illustrating the cycling route to a device comprising a user interface such that a user can view the cycling route on a digital map ([0021, 0042, 0049-0050]; Fig. 1, Fig. 4 Step 445 Display map of route on a graphic user interface of mobile computing device 110); 

While Peri discloses providing a route graphic on an interface allowing for selections, Peri does not explicitly disclose: selecting the cycling route by interacting with the user interface. 

However, Downey et al. teaches: selecting the cycling route by interacting with the user interface ([0057]; Fig. 1, Fig. 3 Block 310 Select desired route by using touchscreen of mobile device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peri to include the above limitations, as detailed in Downey et al., with the motivation being to facilitate navigation to the destination in order to increase user convenience as detailed in Downey et al. [0003]. 

Furthermore, Peri discloses: 
receiving one or more user ratings for the cycling route from one or members of a social community in communication with the network, wherein the one or more user ratings are inputted by way of the user interface ([0035, 0038, 0046]; Fig. 4 Step 420 Receive user preference information input by a user, for example providing grades or scores (ratings), from the user or from a friend); and 
([0037-0038, 0040, 0048]; Fig. 4 Step 435 Generate a total score (overall rating) for route based on weights created from the route information and user preference information).

As per Claim 12, Peri discloses the system of claim 11, 
Peri does not explicitly disclose: wherein the instructions further comprise receiving at least a portion of the bicycle route information from the one or more users of the social community.

However, Burton teaches: wherein the instructions further comprise receiving at least a portion of the bicycle route information from the one or more users of the social community ([0275] Route information can be received from a community of users).
	The motivation to combine Peri and Burton is provided in rejection to claim 11.

As per Claim 13, Peri discloses the system of claim 11, wherein the instructions further comprise processing signal data received from Global Positioning System (GPS) satellites via a GPS receiver ([0031-0032, 0044]; Fig. 4 Step 410 Start location can be determined through current position detected by GPS).

As per Claim 15, Peri discloses the system of claim 11, 

Peri does not disclose: wherein the overall rating for the cycling route comprises a difficulty rating indicating a level of difficulty for traversing the cycling route on a bicycle.

Burton et al. teaches: wherein the overall rating for the cycling route comprises a difficulty rating indicating a level of difficulty for traversing the cycling route on a bicycle ([0235]; Difficulty rating for cycling route is included).
The motivation to combine Peri and Burton et al. is provided in rejection to claim 11. 

As per Claim 16, Peri discloses the system of claim 11, wherein the overall rating for the cycling route comprises a travel time indicating an approximate time to traverse the route ([0025]; Fig. 3, Fig. 4 Steps 415 and 435 Route information including travel time can be weighted and used to calculate a total score).

While Peri discloses the above limitations including an embodiment of retrieving route information including overall ratings for a cycling route, for example in [0022], and an embodiment wherein the route information comprises a time to traverse the route, in [0025], Peri does not explicitly state: the time to traverse the route is the time to traverse a cycling route on bicycle.  However, it would have been obvious for the time to traverse a route to apply to cycling route with the motivation being to increase user convenience of bicyclist by providing them with the ability to set preferences and increase flexibility on the variety of constraints provided in route determination as detailed in Peri [0004]. 

As per Claim 17, Peri discloses the system of claim 11, wherein the rating for the cycling route comprises a scenic value indicating a scenic rating for the cycling route ([0025]; Fig. 3, Fig. 4 Steps 415 and 435 Route information including scenic value can be weighted and used to calculate a total score)

Peri does not disclose: that the scenic value is based on information received from the one or more members of the social community.

However, Burton et al. teaches: the scenic value is based on information received from the one or more members of the social community ([0235] User ranks aesthetics).
The motivation to combine Peri and Burton et al. is provided in rejection to claim 11. 
As per Claim 18, Peri discloses the system of claim 11, wherein the bicycle route information comprises one or more of: member ratings received from the one or more members of the social community, safety ratings, presence of construction, presence of pedestrian traffic, presence of automobile traffic, presence of cyclist traffic, lighting conditions, exercise level, scenic value, travel time, or public transit access ([0025-0028] Route information includes information on safety, traffic information, scenic property and travel time).

As per Claim 19, Peri discloses the system of claim 11, wherein the instructions further comprise: 
receiving a request from a user to generate the cycling route based at least in part on a current location of the user ([0031-0032, 0044]; Fig. 4 Step 410 User may request a route based on start location which may be a current position); 
wherein generating the cycling route comprises calculating the cycling route with a beginning position equal to the current location of the user ([0046-0047] Fig. 4 Step 425 and 430 Routes are generated from start location); .

As per Claim 20, Peri discloses a non-transitory computer readable storage medium storing instructions for execution by one or more processors, the instructions comprising: 
indexing bicycle route information stored in a route database, wherein the route database is in electronic communication with a server connected to a network ([0016, 0022, 0027, 0045]; Fig. 1, Fig. 3, Fig. 4 Step 415 Server 135 organizes bike route information in a data structure, such as a table 300. Route information is retrieved from storage 130 (route database) over network 140); 
generating a cycling route from a beginning position to a destination ([0046-0047] Fig. 4 Steps 425 and 430 Routes are generated from a start location (beginning position) to an end location (destination)); 
retrieving bicycle route information from the route database that is applicable to the cycling route, wherein the bicycle route information comprises a safety rating, proximity to services, public transportation information ([0025-0028, 0045-0048]; Fig. 3, Fig. 4 Step 415 Receive route information from storage 130 including information on safety level, proximity to services, information on trains/ferries)   

While Peri discloses the above limitations including an embodiment of retrieving route information including ratings for a cycling route, for example in [0022], and an embodiment wherein the route information comprises a safety rating, in [0025], Peri does not explicitly state: the route information includes a cycling safety rating. However, it would have been obvious for the safety rating to apply to cycling route with the motivation being to increase user convenience of bicyclist by providing them with the ability to set preferences and increase flexibility on the variety of constraints provided in route determination as detailed in Peri [0004]. 

While Peri discloses the above limitations including retrieving route information for a cycling route and wherein route information comprises proximity to services and public transportation information Peri does not explicitly disclose: the route information include proximity to public transportation. 

Burton et al. teaches: route information includes proximity to public transportation ([0235, 0252, 0259]; Fig. 156 Route information includes accessibility to public transportation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peri to include the above limitations, as detailed in Burton et al. with the motivation being to store relevant workout data for later use and increase a user’s own convenience or allow others to take advantage of their experience and improve community experience as detailed in Burton et al. [0235]. 

While Peri discloses the above limitations including retrieving route information for a cycling route and wherein route information comprises the above information, Peri does not explicitly disclose: the route information includes bicycle parking locations

However, Leen teaches: the route information includes bicycle parking locations (2:60-65 Route information comprises information on location of bicycle racks).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peri to include wherein the bicycle route information comprises information on bicycle parking locations, as detailed in Leen et al., with the motivation being to increase user convenience by identifying routes that have favorable conditions for cyclists as detailed in Leen et al. (Summary, 2:60-65). 

Furthermore, Peri discloses: 
([0021, 0042, 0049-0050]; Fig. 1, Fig. 4 Step 445 Display map of route on a graphic user interface of mobile computing device 110); 

While Peri discloses providing a route graphic on an interface allowing for selections, Peri does not explicitly disclose: selecting the cycling route by interacting with the user interface. 

However, Downey et al. teaches: selecting the cycling route by interacting with the user interface ([0057]; Fig. 1, Fig. 3 Block 310 Select desired route by using touchscreen of mobile device).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peri to include the above limitations, as detailed in Downey et al., with the motivation being to facilitate navigation to the destination in order to increase user convenience as detailed in Downey et al. [0003]. 

Furthermore, Peri discloses: 
receiving one or more user ratings for the cycling route from one or members of a social community in communication with the network, wherein the one or more user ratings are inputted by way of the user interface ([0035, 0038, 0046]; Fig. 4 Step 420 Receive user preference information input by a user, for example providing grades or scores (ratings), from the user or from a friend); and 
calculating an overall rating for the cycling route based at least in part on the bicycle route information applicable to the cycling route and the one or more user ratings ([0037-0038, 0040, 0048]; Fig. 4 Step 435 Generate a total score (overall rating) for route based on weights created from the route information and user preference information).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peri (US 2011/0137551 A1) in view of Burton et al. (US 2011/0003665 A1) in further view of Leen et al. (US 8,600,658 B1) in further view of Downey et al. (US 2012/0259541 A1) in further view of Rakshit (US 2013/0090844 A1)

As per Claim 3, Peri discloses the method of claim 1, wherein the bicycle route information comprises information on each of cycling safety rating, proximity to public transportation, traffic history, route quality and bicycle parking locations ([0025-0028, 0040, 0045-0048]; Fig. 3, Fig. 4 Step 415 Receive route information from storage 130 including information on safety level, proximity to services, information on trains/ferries, traffic load and density information (traffic history) and terrain, such as a route includes a dirt path (road quality). Cycling safety rating, proximity to transportation and bicycle parking locations are taught in claim 1.)   

While Peri discloses the above limitations including bicycle route information including route quality, Peri does not explicitly disclose: a road quality. 

However, Burton et al. teaches: route information includes road quality ([0235] road conditions)
	The motivation to combine Peri and Burton et al. is provided in rejection to claim 1. 	

While Peri discloses the above limitations, Peri does not disclose the bicycle route information includes: air quality

Rakshit teaches: the bicycle route information includes: air quality ([0017, 0030] Air quality information for a cycling route).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peri to include wherein the bicycle route information comprises information on air quality, as detailed in Rakshit, with the motivation being to identify travel routes that are most appropriate to treat a medical condition as detailed in Rakshit ([0030]).

As per Claim 14, Peri discloses the system of claim 11, wherein the bicycle route information comprises information on each of cycling safety rating, proximity to public transportation, traffic history, route quality and bicycle parking locations ([0025-0028, 0040, 0045-0048]; Fig. 3, Fig. 4 Step 415 Receive route information from storage 130 including information on safety level, proximity to services, information on trains/ferries, traffic load and density information (traffic history) and terrain, such as a route includes a dirt path (road quality). Cycling safety rating, proximity to transportation and bicycle parking locations are taught in claim 11.)   

While Peri discloses the above limitations including bicycle route information including route quality, Peri does not explicitly disclose: a road quality. 

However, Burton et al. teaches: route information includes road quality ([0235] road conditions)
	The motivation to combine Peri and Burton et al. is provided in rejection to claim 11. 	

Peri discloses the above limitations, Peri does not disclose the bicycle route information includes: air quality

However, Rakshit teaches: the bicycle route information includes: air quality ([0017, 0030] Air quality information for a cycling route).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peri to include wherein the bicycle route information comprises information on air quality, as detailed in Rakshit, with the motivation being to identify travel routes that are most appropriate to treat a medical condition as detailed in Rakshit ([0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNMARIE IRWIN whose telephone number is (571)272-5120.  The examiner can normally be reached on Monday - Thursday, 6:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski, can be reached at 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.I./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619